     Case 3:19-cv-02295-WQH-AHG Document 32 Filed 10/02/20 PageID.495 Page 1 of 8



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11    ROBERT RAYA,                                       Case No.: 3:19-cv-2295-WQH-AHG
12                                      Plaintiff,       ORDER DENYING PLAINTIFF’S
      v.                                                 REQUEST FOR APPOINTMENT OF
13
                                                         COUNSEL
14    DAVID BARKA; NOORI BARKA;
      EVELYN BARKA; CALBIOTECH,                          [ECF No. 29]
15
      INC.; CALBIOTECH, INC. 401(k)
16    PROFIT SHARING PLAN; and
      CALBIOTECH, INC. PENSION PLAN,
17
                                     Defendants.
18
19
20
21
22
            Before the Court is Plaintiff Robert Raya’s (“Plaintiff”) Motion for Appointment of
23
      Counsel. ECF No. 29. For the reasons set forth below, the Court DENIES Plaintiff’s
24
      motion.
25
      I.    BACKGROUND
26
            Plaintiff initiated this action by filing a complaint on December 2, 2019. ECF No. 1.
27
      Plaintiff, proceeding pro se and in forma pauperis, filed a civil complaint for statutory
28

                                                     1
                                                                             3:19-cv-2295-WQH-AHG
     Case 3:19-cv-02295-WQH-AHG Document 32 Filed 10/02/20 PageID.496 Page 2 of 8



 1    penalties under the Employee Retirement Income Security Act of 1974 (“ERISA”) for
 2    failing to provide him with documents describing the Pension Plan; for breach of fiduciary
 3    duty under 29 U.S.C. §§ 1104(a)(l)(A), (a)(1)(B), (a)(1)(D), and 1105; for breach of
 4    fiduciary duty and fraud under California state law; and for ERISA interference under 29
 5    U.S.C. § 1140. ECF Nos. 1, 2. Defendants filed a motion to dismiss the complaint (ECF
 6    No. 14), which was granted on June 25, 2020. ECF No. 19. The Court dismissed Plaintiff’s
 7    complaint in its entirety and, having notifying Plaintiff of the defects of the pleading as to
 8    the dismissed claims, permitted him to file a motion for leave to amend. Id. at 14; ECF No.
 9    24. Plaintiff has since filed his motion for leave to file his first amended complaint (ECF
10    No. 30), but that motion will not be addressed in this Order.
11    II.   LEGAL STANDARD
12          There is no constitutional right to appointment of counsel in a civil case, unless an
13    indigent litigant’s physical liberty is at stake. Lassiter v. Dep’t. of Soc. Servs., 452 U.S. 18,
14    25 (1981); see, e.g., United States v. Sardone, 94 F.3d 1233, 1236 (9th Cir. 1996)
15    (collecting cases to show that it is “well-established that there is generally no constitutional
16    right to counsel in civil cases”). Nevertheless, courts have discretion to request legal
17    representation for “any person unable to afford counsel.” See 28 U.S.C. § 1915(e)(1); see
18    also Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir. 1991). Courts have required that
19    plaintiffs demonstrate they are indigent and that they have made a reasonably diligent effort
20    to secure counsel before they are eligible for an appointed attorney. Bailey v. Lawford, 835
21    F. Supp. 550, 552 (S.D. Cal. 1993) (extending the “reasonably diligent effort” standard
22    used in Bradshaw v. Zoological Soc’y of San Diego, 662 F.2d 1301, 1319 (9th Cir. 1981)
23    to requests made pursuant to 28 U.S.C. § 1915); see, e.g., Verble v. United States, No.
24    07cv0472 BEN-BLM, 2008 WL 2156327, at *2 (S.D. Cal. May 22, 2008).
25          But even after a plaintiff satisfies the two initial requirements of indigence and a
26    diligent attempt to obtain counsel, “he is entitled to appointment of counsel only if he can
27    [also] show exceptional circumstances.” Bailey, 835 F. Supp. at 552 (citing Wilborn v.
28    Escalderon, 789 F.2d 1328, 1331 (9th Cir. 1986)). Finding exceptional circumstances

                                                      2
                                                                                  3:19-cv-2295-WQH-AHG
     Case 3:19-cv-02295-WQH-AHG Document 32 Filed 10/02/20 PageID.497 Page 3 of 8



 1    entails “an evaluation of both the ‘likelihood of success on the merits and the ability of the
 2    plaintiff to articulate his claims pro se in light of the complexity of the legal issues
 3    involved.’ Neither of these issues is dispositive and both must be viewed together before
 4    reaching a decision.” Terrell, 935 F.2d at 1017 (quoting Wilborn, 789 F.2d at 1331); see
 5    also Palmer v. Valdez, 560 F.3d 965, 970 (9th Cir. 2009).
 6    III.   DISCUSSION
 7           First, the Court examines the threshold requirements that Plaintiff is indigent and
 8    has made a reasonably diligent effort to secure counsel. Here, the Court acknowledged
 9    Plaintiff’s indigence when it granted Plaintiff’s motion to proceed in forma pauperis. ECF
10    No. 3 at 2. Plaintiff also reiterated his inability to afford an attorney by detailing his income,
11    assets, debts, and bills in the instant motion, which shows that his monthly expenses exceed
12    his monthly income. ECF No. 29 at 3–4. Additionally, Plaintiff has made considerable
13    efforts to secure counsel. He has contacted the Community Law Project, and has also called
14    and emailed at least four attorneys in San Diego, four attorneys in Los Angeles, one
15    attorney in Pasadena, and one attorney in San Francisco. Id. at 2–3. The Court must
16    therefore determine whether Plaintiff can show exceptional circumstances justifying court-
17    appointed counsel by examining the likelihood of Plaintiff succeeding on the merits and
18    his ability to proceed without counsel. Wilborn, 789 F.2d at 1331; Bailey, 835 F. Supp.
19    at 552.
20           A.       Likelihood of Success on the Merits
21              “A plaintiff that provides no evidence of his likelihood for success at trial fails to
22    satisfy the first factor of the [exceptional circumstances] test.” Torbert v. Gore, No.
23    14cv2911-BEN-NLS, 2016 WL 1399230, at *1 (S.D. Cal. Apr. 8, 2016). Here, Plaintiff
24    has not offered evidence in his motion suggesting that he is likely to succeed on the merits.1
25
26
27    1
        Plaintiff notes that “[m]y claim is meritorious” (see ECF No. 29 at 1), however, this
28    statement on its own is not enough to prove that he is likely to succeed on the merits.


                                                      3
                                                                                   3:19-cv-2295-WQH-AHG
     Case 3:19-cv-02295-WQH-AHG Document 32 Filed 10/02/20 PageID.498 Page 4 of 8



 1    Additionally, there is little before the Court regarding the merits of Plaintiff’s case, other
 2    than assertions in the dismissed complaint and a note that the Employee Benefit Security
 3    Administration completed an investigation and found that Calbiotech committed violations
 4    involving unpaid or under-paid employer contributions. ECF Nos. 1, 19; see ECF No. 29
 5    at 2. Thus, at this early stage of the case,2 the Court cannot find that Plaintiff is likely to
 6    succeed on the merits. See, e.g., Thomas v. Richard J. Donovan Corr. Facility Warden,
 7    No. 19cv2181-JAH-RBB, 2020 WL 364228, at *2 (S.D. Cal. Jan. 22, 2020) (denying
 8    plaintiff’s motion to appoint counsel, noting that, because his complaint was dismissed,
 9    “even assuming he is able to amend, it is simply too soon to tell whether he will be likely
10    to succeed on the merits of any potential [] claim”); Ochoa v. Lintig, No. 19cv346-MMA-
11    JLB, 2019 WL 2602535, at *3 (S.D. Cal. June 25, 2019) (same); see cf. Arellano v. Hodge,
12    No. 14cv590-JLS-JLB, 2017 WL 1711086, at *4 (S.D. Cal. May 3, 2017) (denying motion
13    for appointment of counsel when discovery had recently begun after fourth amended
14    complaint, because it was too early to determine whether any of plaintiff’s claims would
15    succeed on the merits); Garcia v. Smith, No. 10cv1187-AJB-RBB, 2012 WL 2499003, at
16    *3 (S.D. Cal. June 27, 2012) (denying motion for appointment of counsel even though
17    plaintiff had survived a motion to dismiss, because it was too early to determine whether
18    any of plaintiff’s claims would survive a motion for summary judgment). Therefore,
19    Plaintiff fails to satisfy the first “exceptional circumstances” factor that would support his
20    motion for appointment of counsel.
21          B.     Ability to Articulate Claims Pro Se
22          As to the second factor, Plaintiff cites barriers to successfully articulating his claims,
23    including: closure of public law libraries due to the pandemic, two ongoing ERISA
24
25
26    2
        At this juncture, the complaint has been dismissed and leave to amend is not guaranteed,
27    it is to be decided by the Court. FED. R. CIV. P. 15(a)(2); ECF No. 19 at 14. Even if the
      Court permits Plaintiff to file his amended complaint, the parties have not yet engaged in
28    discovery and proffered evidence to the Court in support of their claims and defenses.

                                                     4
                                                                                 3:19-cv-2295-WQH-AHG
     Case 3:19-cv-02295-WQH-AHG Document 32 Filed 10/02/20 PageID.499 Page 5 of 8



 1    lawsuits, complex legal issues, and increasing legal difficulty as he approaches trial. ECF
 2    No. 29 at 1, 3. However, Plaintiff fails to demonstrate an inability to represent himself
 3    beyond the ordinary burdens encountered by others representing themselves pro se.
 4          First, limited access to the law library and unfamiliarity with the law are
 5    circumstances common to most pro se plaintiffs and do not establish exceptional
 6    circumstances. See, e.g., Wood v. Housewright, 900 F.2d 1332, 1335–36 (9th Cir. 1990)
 7    (denying appointment of counsel where plaintiff complained that he had limited access to
 8    law library and lacked a legal education); Fletcher v. Quin, No. 15cv2156-GPC-NLS, 2018
 9    WL 840174, at * 3 (S.D. Cal. Feb. 13, 2018) (same); cf. Galvan v. Fox, No. 2:15-CV-
10    01798-KJM (DB), 2017 WL 1353754, at *8 (E.D. Cal. Apr. 12, 2017) (“Circumstances
11    common to most [], such as lack of legal education and limited law library access, do not
12    establish exceptional circumstances that warrant a request for voluntary assistance of
13    counsel”). Plaintiff has not shown he faces barriers conducting legal research beyond those
14    ordinarily experienced by pro se plaintiffs.
15          Specifically, Plaintiff raises the issue that the law libraries are closed as a result of
16    COVID-19. ECF No. 29 at 1. However, courts in this circuit have declined to find that the
17    COVID-19 pandemic establishes exceptional circumstances. See, e.g., Mascrenas v.
18    Wagner, No. 19cv2014-WQH-BLM, 2020 U.S. Dist. LEXIS 165846, at *7 (S.D. Cal. Sept.
19    10, 2020) (“limited law library access, especially during the COVID-19 pandemic, is not
20    an exceptional circumstance unique to Plaintiff”); Moore v. Lankford, No. 19cv2406-
21    DMS-BLM, 2020 U.S. Dist. LEXIS 163641, *4 n.1 (S.D. Cal. Sept. 8, 2020) (“Plaintiff’s
22    argument regarding library access due to COVID-19 also fails to establish an exceptional
23    circumstance”); Pitts v. Washington, No. C18-526-RSL-MLP, 2020 WL 2850564, at *1
24    (W.D. Wash. June 2, 2020) (denying motion for appointment of counsel because,
25    “[a]lthough Plaintiff contends he is unable to access the law library because of social
26    distancing, this bare assertion does not justify the appointment of counsel at this time, nor
27    does the COVID-19 pandemic”); Montgomery v. Crane, No. 18cv2911-RM-NYW, 2020
28    WL 2848149, at *1 (D. Colo. June 2, 2020) (denying motion for appointment of counsel,

                                                     5
                                                                                3:19-cv-2295-WQH-AHG
     Case 3:19-cv-02295-WQH-AHG Document 32 Filed 10/02/20 PageID.500 Page 6 of 8



 1    and finding that plaintiff’s inability to access the law library due to the COVID-19
 2    pandemic was not an exceptional circumstance that justified appointment of counsel
 3    because plaintiff could have requested an extension to file his responsive briefing).
 4          Second, though Plaintiff contends he should be appointed counsel because he has
 5    two ongoing ERISA lawsuits and his current lawsuit presents complex legal issues, these
 6    concerns also do not present exceptional circumstances. The Court has reviewed Plaintiff’s
 7    complaint and finds that the issues he raises are not complex; the Court understands
 8    Plaintiff’s claims and the relief sought. Cf. Peterson v. Anderson, No. CV09-21-GF-SHE,
 9    2009 WL 4506542, at *3 (D. Mont. Dec. 2, 2009) (“Although Plaintiff contends he is not
10    in a position to litigate this matter, pro se litigants are rarely in a position to research and
11    investigate facts easily. This alone does not deem a case complex”). In the instant case,
12    Plaintiff has demonstrated the ability to articulate his position, conduct legal research, and
13    comprehend this Court’s instructions. See cf. Dunsmore v. Paramo, No. 13cv1193-GPC-
14    PCL, 2013 WL 5738774 (S.D. Cal. Oct. 22, 2013) (denying appointment of counsel to a
15    pro se litigant who had a “good grasp of the basis of his claims, and [was] able to articulate
16    them in light of the relative complexity of the legal issues involved”). Plaintiff has ably
17    represented himself thus far and has also shown a good grasp of litigation procedure by
18    filing his motion for extension of time, motion for leave to amend the complaint, and
19    opposition to Defendants’ motion to dismiss. See ECF Nos. 15, 21, 30. Moreover,
20    Plaintiff’s present motion shows that he is able to write very well. See ECF No. 29.
21    Additionally, Plaintiff’s other ongoing lawsuit illustrates that he has a good grasp of basic
22    litigation procedure and has been able to adequately articulate his claims, which weighs
23    against appointing counsel; though the instant case is in its initial phase, Plaintiff’s other
24    lawsuit in this district has survived summary judgment. Raya v. Calbiotech, No. 18cv2643-
25    WQH-AHG, ECF No. 39; see cf. Palmer, 560 F.3d at 970 (affirming district court’s denial
26    of plaintiff’s motion for appointment of counsel when plaintiff had done “‘quite a good
27    job’ putting on his case, [] was well-organized, made clear points, and presented evidence
28    effectively”).

                                                     6
                                                                                 3:19-cv-2295-WQH-AHG
     Case 3:19-cv-02295-WQH-AHG Document 32 Filed 10/02/20 PageID.501 Page 7 of 8



 1          Third, Plaintiff’s assertions regarding increased difficulty as his case approaches
 2    trial do not present exceptional circumstances warranting appointment of counsel at this
 3    time, as this case is in its initial phase, has not survived Defendants’ motion to dismiss, and
 4    has not yet survived summary judgment. See Miller v. LaMontagne, No. 10cv702-WQH-
 5    BGS, 2012 WL 1666735, at *2 (S.D. Cal. May 11, 2012); see, e.g., Fletcher, 2018 WL
 6    840174, at * 2 (denying appointment of counsel as premature where the motion was filed
 7    one month after defendants answered the amended complaint, and where plaintiff
 8    contended an attorney would help him present evidence and cross-examine witnesses at
 9    trial); Goolsby v. Ridge, No. 09cv2654-WQH-RBB, 2010 WL 3418428, at * (S.D. Cal.
10    Aug. 26, 2010) (denying appointment of counsel as premature where the motion was filed
11    before defendants were served, and where plaintiff contended an attorney would help him
12    present evidence and cross-examine witnesses at trial).
13          The Court does not doubt that Plaintiff, like most pro se litigants, finds it difficult to
14    articulate his claims and would be better served with the assistance of counsel. It is for this
15    reason that in the absence of counsel, federal courts employ procedures that are highly
16    protective of a pro se litigant’s rights. See Haines v. Kerner, 404 U.S. 519, 520 (1972)
17    (holding that the pleadings of a pro se litigant must be held to less stringent standards than
18    formal pleadings drafted by lawyers). In fact, where a plaintiff appears pro se in a civil
19    rights case, the court must construe the pleadings liberally and afford the plaintiff any
20    benefit of the doubt. Karim-Panahi v. Los Angeles Police Dep’t, 839 F.2d 621, 623 (9th
21    Cir. 1988). Thus, as long as a pro se litigant is able to articulate his claim, as Plaintiff is
22    here, the second “exceptional circumstances” factor that might support the appointment of
23    counsel is not met.
24    //
25    //
26    //
27    //
28    //

                                                     7
                                                                                 3:19-cv-2295-WQH-AHG
     Case 3:19-cv-02295-WQH-AHG Document 32 Filed 10/02/20 PageID.502 Page 8 of 8



 1    IV.   CONCLUSION
 2          Although Plaintiff is indigent and made reasonable efforts to obtain counsel, Plaintiff
 3    failed to show that exceptional circumstances require appointment of counsel. Thus, the
 4    Court DENIES Plaintiff’s Motion for Appointment of Counsel (ECF No. 29) without
 5    prejudice.3
 6
 7          IT IS SO ORDERED.
 8    Dated: October 2, 2020
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
      3
        Plaintiff notes in his motion that counsel would be essential to assist him prepare for trial.
26    See ECF No. 29 at 3. As explained above, that issue is raised prematurely. This case is still
27    in its very early stages and trial is not on the horizon. Because Plaintiff’s motion is denied
      without prejudice to refiling, Plaintiff is free to seek appointment of counsel again in the
28    future and may raise such arguments at that time, if applicable.

                                                     8
                                                                                 3:19-cv-2295-WQH-AHG
